          Case 6:20-cv-01146-JWB-TJJ Document 1 Filed 06/05/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DAVID EAGLE and BRANDY EAGLE,             )
                                          )
                    Plaintiffs,           )
                                          )
v.                                        )                       Case. No. 20-01146
                                          )
USA DENT COMPANY, LLC and DENNIS SANDERS, )
                                          )
                                          )
                    Defendants.           )
                                          )

                                          COMPLAINT

       This is an action brought pursuant to the Fair Labor Standards Act of 1938 (“FLSA”), the

Kansas Wage Payment Act (“KWPA”), and state contract law to obtain relief for Plaintiffs. In

support of this Complaint, Plaintiffs state:

                                               Parties

       1.      Plaintiffs David Eagle and Brandy Eagle are residents of Sedgwick County,

Kansas.

       2.      Defendant USA Dent Company, LLC (“USA Dent”) is a Kansas limited liability

company. Defendant can be served with process through its resident agent, USA Hail LLC, 7337

W. 33rd North, Wichita, KS 67205, via registered mail or other lawful means.

       3.      Defendant Dennis Sanders is a resident of Sedgwick County, Kansas, and can be

served at his personal residence located at 3023 N. Den Hollow Ct., Wichita, KS 67205, via

registered mail or other lawful means.
       Case 6:20-cv-01146-JWB-TJJ Document 1 Filed 06/05/20 Page 2 of 7




                                      Statement of Facts

       4.     In March of 2018, Mr. Eagle was hired by USA Dent to assist in the estimating

process of hail and wind damaged vehicle claims.

       5.     When Mr. Eagle was first hired, he was promised 5% of the net income generated

for the jobs he performed by Dennis Sanders, who is the owner of USA Dent.

       6.     Despite performing duties for USA Dent by assisting in the estimating process of

hail and wind damaged vehicle claims, Mr. Eagle was not paid all of the commission he was due.

       7.     Specifically, in some cases, Mr. Eagle was not paid any commission for the work

he performed. In other cases, rather than being paid 5% in net income, Mr. Eagle was paid less

than 3% in net income for many of the jobs he performed.

       8.     On the commission Mr. Eagle was paid, USA Dent improperly deducted expenses

from Mr. Eagle’s commission payments, such as payoffs to insurance adjusters and travel

expenses

       9.     Mr. Eagle informed Mr. Sanders of non-payment of commission, but it was never

remedied.

       10.    Mr. Eagle was paid on a commission-only basis and was paid only after USA

Dent was paid for the work it did to repair wind and hail damaged vehicles. Sometimes, Mr.

Eagle was not be paid for the work he performed until months after it was complete.

       11.    Thus, Mr. Eagle worked numerous weeks in which he did not receive at least

minimum wage.

       12.    Ms. Eagle also worked for USA Dent and was paid a salary for the accounting

work she performed for the company.




                                               2
        Case 6:20-cv-01146-JWB-TJJ Document 1 Filed 06/05/20 Page 3 of 7




        13.    Ms. Eagle was approached by Mr. Sanders in 2019 about coordinating the Dam

Music Festival. Mr. Sanders agreed to pay Ms. Eagle for the work she performed for Dam Music

Festival, apart from the work that she did for USA Dent.

        14.    Although she worked for over 6 months, Ms. Eagle was not paid for the work she

performed in organizing the Dam Music Festival.

        15.    Additionally, there were many weeks that Ms. Eagle worked over 40 hours and

was not paid overtime premiums.

              COUNT I - Failure to Pay Minimum Wage in Violation of FLSA -
              David Eagle against USA Dent Company, LLC and Dennis Sanders
                            Brandy Eagle against Dennis Sanders

        16.    Plaintiffs incorporate by reference all of the proceeding paragraphs.

        17.    At all times relevant, USA Dent was Mr. Eagle’s employer for the purposes of the

FLSA.

        18.    At all relevant times, Dennis Sanders was Ms. Eagle’s employer for purposes of

the FLSA.

        19.    Mr. Eagle was paid on a commission-only basis, did not have a guaranteed salary,

and worked numerous weeks in which he did not receive at least minimum wage.

        20.    Ms. Eagle was not paid at all for the work she performed for the Dam Music

Festival.

        21.    USA Dent and Mr. Sanders are an “employer” within the meaning of FLSA, 29

U.S.C. § 203(d), an “enterprise” within the meaning of FLSA, 29 U.S.C. § 203(r), and “engaged

in commerce” within the meaning of FLSA, 29 U.S.C. § 203(s)(1).

        22.    Defendants USA Dent and Mr. Sanders made the decision to not pay Mr. Eagle.

        23.    Mr. Sanders made the decision to not pay Ms. Eagle.



                                                3
        Case 6:20-cv-01146-JWB-TJJ Document 1 Filed 06/05/20 Page 4 of 7




       24.      Section 206 of the FLSA, 29 U.S.C. § 206(a)(1)(C), mandates that employers pay

all employees engaged in commerce or in the production of goods for commerce, minimum

wages for their work in an amount set by federal law. During the relevant time period, the federal

minimum wage was $7.25.

       25.      Defendants willfully, intentionally, and with reckless disregard failed to pay

Plaintiffs the minimum wage for all their hours worked in violation of the FLSA. Defendants

knew that Plaintiffs were entitled to be paid minimum wage during the relevant time periods and

willfully chose to not pay such minimum wages.

       26.      Specifically, Mr. Sanders never paid Mr. Eagle for jobs he performed even though

he was paid by the client. Mr. Sanders willfully, intentionally, and with reckless disregard chose

not to pay Mr. Eagle the money he was entitled to.

       27.      Mr. Sanders is the sole owner of USA Dent, exercises day-to-day control of

operations, and had the sole power to pay both Mr. Eagle and Ms. Eagle for their work.

Accordingly, as an officer of USA Dent and supervisor of Mr. Eagle, Mr. Sanders is subject to

individual liability under the FLSA.

       28.      Because of Defendants’ unlawful failure and refusal to pay Plaintiffs’ minimum

wages, Plaintiffs are entitled, pursuant to § 216(b) of the FLSA, 29 U.S.C. § 216(b), to recover

their unpaid minimum wages, including interest and liquidated damages thereon, in amounts to

be proven at trial, as well as reasonable attorney’s fees and costs.

             COUNT II - Failure to Pay Earned Wages in Violation of the KWPA -
              David Eagle against USA Dent Company, LLC and Dennis Sanders
                            Brandy Eagle against Dennis Sanders

       29.      Plaintiffs incorporate by reference all of the proceeding paragraphs.

       30.      Plaintiffs worked and performed their duties during all relevant time periods.



                                                  4
         Case 6:20-cv-01146-JWB-TJJ Document 1 Filed 06/05/20 Page 5 of 7




         31.    Mr. Eagle did not receive the commission he was promised by working for USA

Dent.

         32.    Ms. Eagle was not paid at all for the work she performed for Mr. Sanders in

organizing the Dam Music Festival.

         33.    Defendants USA Dent and Mr. Sanders made the decision to not pay Plaintiffs.

         34.    Defendants have wrongly and willfully refused to pay Plaintiffs their earned

wages.

         35.    Failure to page wages violates the KWPA. At this time, wages owed to Plaintiffs

are due and owing, and 100% interest is due on the unpaid wages.

                              COUNT III - Breach of Contract -
               David Eagle against USA Dent Company, LLC and Dennis Sanders
                             Brandy Eagle against Dennis Sanders

         36.    Plaintiffs incorporate by reference all of the proceeding paragraphs.

         37.    USA Dent entered into an agreement to pay Mr. Eagle commission for the work

he performed.

         38.    Mr. Sanders entered into an agreement to pay Ms. Eagle for the work she

performed on the Dam Music Festival.

         39.    The agreements are valid and binding contracts.

         40.    Plaintiffs performed their obligations under the agreements.

         41.    Defendants materially breached the agreements by not paying Plaintiffs for their

work as promised.

         42.    Plaintiffs are entitled to damages for the aforementioned breaches.




                                                 5
        Case 6:20-cv-01146-JWB-TJJ Document 1 Filed 06/05/20 Page 6 of 7




                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs pray that the Court enter judgment in their favor and

against the Defendants for the following:

       1.      Judgment for Plaintiffs against Defendants for failing to pay wages during the

relevant time periods;

       2.      A finding that Defendants have violated the FLSA by failing to pay minimum

wages to Mr. Eagle, and a finding that Mr. Sanders has violated the FLSA by failing to pay

minimum wages and overtime premiums to Ms. Eagle;

       3.      A finding that Mr. Sanders is individually liable under the FLSA and the KWPA

for failing to pay Mr. Eagle;

       4.      A finding that Defendants willfully violated the FLSA;

       5.      Monetary damages in an amount to be determined at trial in unpaid wages for

Plaintiffs against Defendants for violation of the FLSA minimum wage standards;

       6.      An amount equal to Plaintiffs’ damages under the FLSA as liquidated damages;

       7.      Monetary damages in an amount to be determined at trial in unpaid wages for Mr.

Eagle against Defendants for violation of the KWPA, and monetary damages in an amount to be

determined at trial in unpaid wages for Ms. Eagle against Mr. Sanders for violation of the

KWPA;

       8.      Interest of 100% for unpaid wages as allowed under the KWPA;

       9.      Monetary damages in excess of $75,000.00 in favor of Mr. Eagle for Defendants’

breach of contract, and monetary damages estimated to be in excess of $75,000.00 in favor of

Ms. Eagle for Mr. Sander’s breach of contract;

       10.     All costs and attorney fees incurred;



                                                 6
       Case 6:20-cv-01146-JWB-TJJ Document 1 Filed 06/05/20 Page 7 of 7




       11.    Pre- and Post-Judgement Interest; and

       12.    For such other and further relief as this Court deems just and proper.

                                                     Respectfully submitted


                                                     /s/ Corey M. Adams
                                                     Corey M. Adams, #27253
                                                     MCDONALD TINKER PA
                                                     300 W. Douglas, Suite 500
                                                     Wichita, KS 67202
                                                     Phone: (316) 263-5851
                                                     Fax:    (316) 263-4677
                                                     Email: cadams@mcdonaldtinker.com
                                                     Attorneys for Plaintiffs

                              DEMAND FOR TRIAL BY JURY

       The Plaintiffs hereby demand a trial by jury of all issues so triable pursuant to Rule 38 of

the Federal Rules of Civil Procedure.

                                                     /s/ Corey M. Adams
                                                     Corey M. Adams, #27253



                           DESIGNATION OF PLACE OF TRIAL

       The Plaintiffs hereby designate Wichita, Kansas, as the place of trial of this action

pursuant to Local Rule 40.2(a).

                                                     /s/ Corey M. Adams
                                                     Corey M. Adams, #27253




                                                 7
